DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 8, 11, 12, 19, 22-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaughlin et al. (US 2011/0251691 A1).
Claim 1. McLaughlin et al. disclose an expandable vertebral implant assembly comprising: an inner member (body 24); an outer member (outer member 14); a gear member (gear member 16), wherein rotation of the gear member causes relative movement between the inner member and the outer member (see para. 0023); and a polyaxial endplate assembly (endplate 20 in Fig. 1 replaced with assembly shown in Figs. 11-13) includes an endplate (see Fig. 13 inset on pg. 7), the polyaxial endplate assembly attached to at least one of the inner member and the outer member wherein the endplate of the polyaxial endplate assembly is capable of pivoting along at least two intersecting axes disposed in the same plane which is not parallel to a central longitudinal axis of the expandable vertebral implant (note that extension portion 252 is capable of polyaxial motion relative to locking ring 256 of endplate 250 as indicated in paras. 0043 and 0047), wherein the polyaxial endplate assembly includes a receiving member (locking ring 256), a wedge member (extension portion 252; note that para. 0047 indicates that extension portion 252 wedges into receiving portion 254) configured to be received in the receiving member, and a securing element (locking element 284) configured to be received in the receiving member, wherein the securing element abuts the wedge member (locking element 284 indirectly abuts extension portion 252 via locking ring 256), and wherein the endplate is capable of pivoting with respect to the receiving member (paras. 0043 and 0047 indicate that extension portion 252 enables 
Claim 8. McLaughlin et al. disclose wherein the polyaxial endplate assembly comprises a receptacle (openings 280 and 282) for receiving the securing element therein (Figs. 1-3 and 11-13). 
Claim 22. McLaughlin et al. disclose wherein the wedge member comprises an upper wall (see Fig. 13 inset on pg. 7) and a lower wall (see Fig. 13 inset on pg. 7), and wherein the lower wall is steeper than the upper wall (note that the lower wall is vertical and therefore is steeper than the curved upper wall) (Figs. 1-3 and 11-13).
Claim 23. McLaughlin et al. disclose wherein the lower wall of the wedge member is configured to engage a locking member (note that the locking member is not positively recited and the lower wall is capable of indirectly engaging a structure that functions for locking) and the upper wall of the wedge member is configured to engage the receiving member (Figs. 1-3 and 11-13).
Claim 24. McLaughlin et al. disclose wherein the securing element comprises an end (either end of locking element 284) that is configured to contact the wedge member (note that either end of locking element 284 indirectly contacts extension portion 252 via locking ring 256) (Figs. 1-3 and 11-13).
Claim 25. McLaughlin et al. disclose wherein the securing element comprises a set screw (para. 0045 states that locking element 284 is threaded) (Figs. 1-3 and 11-13).
Claim 11. McLaughlin et al. disclose an expandable vertebral implant assembly comprising: an inner member (body 24); an outer member (outer member 14); a gear 
Claim 12. McLaughlin et al. disclose wherein the inner member includes outer threads (threads 32) that are capable of engagement with inner threads (thread 70) of the gear member (Figs. 1-3 and 11-13). 
Claim 19. McLaughlin et al. disclose wherein the polyaxial endplate assembly comprises a receptacle (openings 280 and 282) for receiving the securing element (Figs. 1-3 and 11-13). 
Claim 27. McLaughlin et al. disclose wherein the wedge member comprises an upper wall (see Fig. 13 inset on pg. 7) and a lower wall (see Fig. 13 inset on pg. 7), and wherein the lower wall is steeper than the upper wall (note that the lower wall is vertical and therefore is steeper than the curved upper wall) (Figs. 1-3 and 11-13).
Claim 28. McLaughlin et al. disclose wherein the lower wall of the wedge member is configured to engage a locking member (note that the locking member is not positively recited and the lower wall is capable of indirectly engaging a structure that functions for locking) and the upper wall of the wedge member is configured to engage the receiving member (Figs. 1-3 and 11-13).
Claim 29. McLaughlin et al. disclose wherein the securing element comprises an end (either end of locking element 284) that is configured to contact the wedge member (note that either end of locking element 284 indirectly contacts extension portion 252 via locking ring 256) (Figs. 1-3 and 11-13).
Claim 30. McLaughlin et al. disclose wherein the securing element comprises a set screw (para. 0045 states that locking element 284 is threaded) (Figs. 1-3 and 11-13).




[AltContent: textbox (Lower Wall)][AltContent: textbox (Upper Wall)][AltContent: textbox (Endplate)]











Claims 1, 11, 21, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaughlin et al. (US 2011/0251691 A1).
Claim 1. McLaughlin et al. disclose an expandable vertebral implant assembly comprising: an inner member (body 24); an outer member (outer member 14); a gear member (gear member 16), wherein rotation of the gear member causes relative movement between the inner member and the outer member (see para. 0023); and a polyaxial endplate assembly (endplate 20 in Fig. 1 replaced with assembly shown in Figs. 11-13) includes an endplate (see Fig. 12 inset on pg. 7), the polyaxial endplate assembly attached to at least one of the inner member and the outer member wherein the endplate of the polyaxial endplate assembly is capable of pivoting along at least two intersecting axes disposed in the same plane which is not parallel to a central 
Claim 21. McLaughlin et al. disclose wherein the wedge member is asymmetrical along a longitudinal plane (note that receiving member 254 is asymmetrical due to the presence of ridges on fingers 262 and slots 264 located between fingers 262) (Figs. 1-3 and 11-13). 
Claim 11. McLaughlin et al. disclose an expandable vertebral implant assembly comprising: an inner member (body 24); an outer member (outer member 14); a gear member (gear member 16), wherein rotation of the gear member causes relative movement between the inner member and the outer member (see para. 0023); a polyaxial endplate assembly (endplate 20 in Fig. 1 replaced with assembly shown in Figs. 11-13) includes an endplate (see Fig. 13 inset on pg. 7), the polyaxial endplate assembly attached to at least one of the inner member and the outer member; and a 
Claim 26. McLaughlin et al. disclose wherein the wedge member is asymmetrical along a longitudinal plane (note that receiving member 254 is asymmetrical due to the presence of ridges on fingers 262 and slots 264 located between fingers 262) (Figs. 1-3 and 11-13). 

Response to Arguments
Applicant’s arguments with respect to Hansell have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773